UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6733



HERMAN L. MOODY,

                                            Plaintiff - Appellant,

          versus

RONALD J. ANGELONE, Director; GEORGE ALLEN,
Governor; JOHN JABE, Warden; JERRY KILGORE,
Director, Public Safety,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-94)

Submitted:   June 20, 1996                  Decided:   July 3, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman L. Moody, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint. The district court dismissed

the case without prejudice when Appellant failed to comply with the

filing fee order. Finding no reversible error, we grant leave to

proceed in forma pauperis and affirm the district court's order. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2